                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

WILLIAM LEE GRANT II,                   )    CIVIL NO. 19-00592 JAO-WRP
                                        )
             Plaintiff,                 )    ORDER GRANTING APPLICATION
                                        )    TO PROCEED WITHOUT PREPAYING
      vs.                               )    FEES OR COSTS AND TO SHOW
                                        )    CAUSE
CENTRAL INTELLIGENCE                    )
AGENCY + SPECIAL                        )
COLLECTION SERVICE,                     )
                                        )
             Defendants.                )
                                        )

        ORDER GRANTING APPLICATION TO PROCEED WITHOUT
          PREPAYING FEES OR COSTS AND TO SHOW CAUSE

      On October 28, 2019, Plaintiff William Lee Grant II (“Plaintiff”), who is

self-represented, filed a Civil Liberties Complaint (“Complaint”), ECF No. 1, and

an Application to Proceed in District Court without Prepaying Fees or Costs

(“Motion for Leave to Proceed In Forma Pauperis” or “Motion”), ECF No. 2.

Upon consideration of the Motion and the financial information provided in

support, the Court finds that Plaintiff is unable to pay the filing fee, and thus the

Motion is GRANTED. Additionally, for the following reasons, Plaintiff is

ORDERED TO SHOW CAUSE why this action should not be transferred or
dismissed for improper venue. 1

      The statute governing venue in general states:

             A civil action may be brought in--
                    (1) a judicial district in which any defendant resides, if all
             defendants are residents of the State in which the district is
             located;
                    (2) a judicial district in which a substantial part of the
             events or omissions giving rise to the claim occurred, or a
             substantial part of property that is the subject of the action is
             situated; or
                    (3) if there is no district in which an action may
             otherwise be brought as provided in this section, any judicial
             district in which any defendant is subject to the court’s personal
             jurisdiction with respect to such action.

28 U.S.C. § 1391(b).

        A liberal construction of the Complaint reveals that the allegations

regarding the defendants named in the caption (“Central Intelligence Agency” and

“Special Collection Service” (collectively, “Defendants”)), or containing any

reference to Hawaiʻi, are limited to the following paragraphs:

                    67) The Central Intelligence Agency (CIA) killed John F.
             Kennedy.
                    ....
                    69) The CIA triangulated against the DOD to use the DOD to
             achieve the CIA’s mandate to contain Communism in Southeast Asia.
                    ....
                    89) The Special Collection Service is a “joint” Central
             Intelligence Agency and National Security Agency program.

1
    When venue is improper, the court “shall dismiss, or if it be in the interest of
justice, transfer such case to any district or division in which it could have been
brought.” 28 U.S.C. § 1406(a).

                                           2
                   ....
                   91) The Central Intelligence Agency is liable for the
             actions of the Special Collection Service.
                   ....
                   118) The District of Hawaii has jurisdiction pursuant to:
             28 USC 1391(e)(1)(A).
                   ....
                   120) The District of Hawaii has jurisdiction pursuant to:
             28 USC 1391(e)(1)(A).[ 2] The Missile Defense Agency and
             National Security Agency are located in Hawaii.

Compl. at 9, 11, 14 (some capitalization omitted); see Eldredge v. Block, 832 F.2d

1132, 1137 (9th Cir. 1987) (“The Supreme Court has instructed federal courts to

liberally construe the ‘inartful pleading’ or pro se litigants.’” (citation omitted)).




2
  Although Plaintiff’s action is against federal agencies, he cites to 28 U.S.C. §
1391(e)(1)(A), which states that in actions “in which a defendant is an officer or
employee of the United States or any agency thereof acting in his official capacity
or under color of legal authority,” venue is proper

             in any judicial district in which (A) a defendant in the action
             resides, (B) a substantial part of the events or omissions giving
             rise to the claim occurred, or a substantial part of property that
             is the subject of the action is situated, or (C) the plaintiff resides
             if no real property is involved in the action.

28 U.S.C. § 1391(e)(1)(A). However, this section does not apply here because
Defendants are not “officer[s] or employee[s] of the United States or any agency
thereof.” See Gilbert v. DaGrossa, 756 F.2d 1455, 1460 (9th Cir. 1985) (citation
omitted); Blackburn v. Goodwin, 608 F.2d 919, 922-23 (2d Cir. 1979) (“It is clear
from the legislative history that section 1391(e) provides for venue in cases where
the plaintiff seeks to compel or enjoin governmental action by suing a federal
officer in his official capacity.” (citation omitted)).


                                            3
       Because (1) none of these allegations asserts where Defendants reside,3 (2)

Plaintiff’s other allegations refer to the actions of State of Illinois officials,

Plaintiff’s dentist and optometrist, federal officials, and other persons, but do not

indicate that “a substantial part of the events or omissions giving rise to the claim

occurred” in Hawaiʻi, and (3) Plaintiff does not assert that he resides in Hawaiʻi,

and instead appears to reside in the Central District of Illinois as Plaintiff includes

a “Springfield, IL” mailing address with his signature in the Complaint, Compl. at

14, Plaintiff fails to show how venue in Hawaiʻi is proper under 28 U.S.C. § 1391.

       When venue is improper, the court “shall dismiss, or if it be in the interest of

justice, transfer such case to any district or division in which it could have been

brought.” 28 U.S.C. § 1406(a). A district court may raise the issue of defective

venue on its own motion so long as the court, “at minimum, issue an order to show

cause why the case should not be transferred” or dismissed. Starnes v. McGuire,

512 F.2d 918, 934 (D.C. Cir. 1974); see Costlow v. Weeks, 790 F.2d 1486, 1488

(9th Cir. 1986) (citing id.) (other citations omitted).



3
  Indeed, “federal government defendants do not reside in every judicial district in
which an agency has an office.” See, e.g., Zhang v. Chertoff, No. C 08-02589 JW,
2008 WL 5271995, at *3 (N.D. Cal. Dec. 15, 2008) (citing Reuben H. Donnelly
Corp. v. FTC, 580 F.2d 264, 267 (7th Cir. 1978)) (other citation omitted). Rather,
“[f]ederal defendants are generally deemed to reside in the District of Columbia.”
Id. (citations omitted); see also Gilbert, 756 F.2d at 1460.


                                             4
      Accordingly, Plaintiff is ORDERED TO SHOW CAUSE why this action

should not be transferred or dismissed. Plaintiff must file a response to this Order

to Show Cause by December 23, 2019. Failure to timely respond to this Order to

Show Cause may result in a finding that Plaintiff has failed to carry his burden of

establishing venue, and the Court will transfer the case or dismiss the action.

      IT IS SO ORDERED.

      DATED:       Honolulu, Hawai‘i, November 26, 2019.




                                          5
